                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

    DRELIJAH J. MUHAMMAD, a/k/a                     )
    MARCUS ORLANDO TATE, a/k/a                      )
    MARCUS ORLANDO TAITE, a/k/a                     )
    DR. ELIJAH JOSHUA MUHAMMAD, II,                 )
    # 180664,1                                      )
                                                    )
           Plaintiff,                               )
                                                    )
    vs.                                             )   CIVIL ACTION NO. 1:18-cv-501-TFM-B
                                                    )
    RANCE REEHL COLDWELL BANK                       )
    REAL ESTATE, et al.,                            )
                                                    )
           Defendants.                              )

                                               ORDER

          On January 25, 2019, the Magistrate Judge entered a Report and Recommendation (Doc.

8) which recommends dismissal of the action pursuant to 28 U.S.C. § 1915(g) because he did not

pay the filing fee at the time he filed the action nor does this action meet the exception under §

1915(g). Plaintiff timely filed objections (Doc. 10)

          After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B) is ADOPTED as the opinion of this Court.

          Accordingly, it is ORDERED that this action is DISMISSED without prejudice pursuant

to 28 U.S.C. § 1915(g). Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002) (holding that an

action must be dismissed without prejudice when an inmate who is subject to 28 U.S.C. § 1915(g)



1
 The Alabama Department of Corrections’ website lists these aliases and others for Marcus Taite,
AIS # 180664.
                                              Page 1 of 2
does not pay the full filing fee at the time he initates the action) (emphasis in original); Vanderberg

v. Donaldson, 259 F.3d 1321, 1324 (11th Cir. 2001) (holding that the filing fee paid must be paid

by an inmate subject to § 1915(g) at the time an action is commenced), cert. denied, 535 U.S. 976

(2002).

          DONE and ORDERED this the 8th day of March 2019.

                                                       /s/Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
